1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed November 16, 2021. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021 has been entered.

Terminal Disclaimer
3. 	The terminal disclaimer filed on 12/18/2017 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent number 9342541 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sok Hong (Reg. No. 42920) on February 7, 2022.

5.	Claims 30-50 and 52 (Renumbered 1-22) are allowed. 

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. T S is cited for teaching DYNAMIC USER INTERFACE GENERATION. Thibodeau et al is cited for teaching Systems and methods for valuing receivables. Kong et al is . 

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
30. (Currently Amended) A computer system for publishing business content using a metadata framework, the system comprising:
a processor; 
an interface and formatting engine configured for 
	identifying data to be captured related to a service in one or more data fields on a user interface to be generated for a service request, identifying extraneous data for the service request based on client communication preference data, and discarding extraneous data fields for the extraneous data on the user interface to be generated for the service request, and 
	dynamically providing the user interface based on the service request, such that different user interfaces have different number of fields for entry according to the service request received and the client communication preference data; and
a control engine for performing, using [[a]]the processor, at least the following operations:
dynamically defining, according to a request type of the service request and a business rule associated with the service request, a communication memory area and a 
selecting at least one executable code module from a code module repository storing executable code modules, the selecting based on the business rule selected based on the service request;
executing the selected business rule based on the service request by executing the at least one executable code module selected from the code module repository;
storing, at the defined communication memory area, execution data relating to the execution of the selected business rule, wherein the control engine is configured to access the execution data during processing of the service request; and 
generating at least a portion of the user interface for display at a client system based at least on data stored at the defined communication memory area, the user interface comprising a transaction interface including 
a financial transaction field, 
an amount-of-transaction field, 
a payee field, 
a payor field that identifies a payor with respect to a specific transaction, and 
a date field,


39.  (Currently Amended) The computer system of claim 38, wherein the computer system further generates 

40.  (Currently Amended) A method for publishing business content using a metadata framework, the method comprising:
identifying data to be captured related to a service in one or more data fields on a user interface to be generated for a service request, identifying extraneous data for the service request based on client communication preference data, and discarding extraneous data fields for the extraneous data on the user interface to be generated for the service request;
dynamically providing the user interface based on the service request, such that different user interfaces have different number of fields for entry according to the service request received and the client communication preference data;
dynamically defining, according to a request type of the service request and a business rule associated with the service request, a communication memory area and a user interface memory area within a memory for processing the service request, when a data value for a target data field is allowed to be entered for the dynamically defined 

executing the selected business rule based on the service request by executing the at least one executable code module selected from the code module repository;
storing, at the defined communication memory area, execution data relating to the execution of the selected business rule, wherein the control engine is configured to access the execution data during processing of [[a]] the service request;
generating at least a portion of the user interface for display at 
a financial transaction field, 
an amount-of-transaction field, 
a payee field, 
a payor field that identifies a payor with respect to a specific transaction, and 
a date field; and
concurrently processing a plurality of service requests from computer systems of at least two clients.

41.  (Currently Amended) The method of claim 40, wherein the business rule defines a business assessment and the at least one executable code module for execution, the method further comprising a step of selecting the at least one executable to the business assessment, wherein the business rule is processed based on at least one of the type of the service request and the service request.

42.  (Currently Amended) The method of claim 40, further comprising:
storing business rules at a business rule repository, wherein the business rule repository and the code module repository are stored in separate portions of non-transitory computer memory.

45. (Currently Amended) The method of claim 40, further comprising:
storing business rules in a business rule repository;
storing business records at a records database; and
auditing the business content 
one of the business rules; and
a user-defined rule.

46.  (Currently Amended) The method of claim 45, wherein the service request is a request to modify a business record from a first user, wherein the modifying of the business record stored at the records database is performed upon receiving a verification authorization from a verifying user.

49. (Currently Amended) A computer system for publishing business content using a metadata framework, the system comprising:
a processor;
	an interface and formatting engine configured for: 
identifying  
service-request data of a service request for
cash management services,
liquidity transaction services,
commercial financial card services, and
escrow services,
in one or more data fields on a user interface to be generated for the service request, 
identifying extraneous data for the service request based on client communication preference data, 
discarding extraneous data fields for the extraneous data on the user interface to be generated for the service request,
dynamically providing the user interface based on the service request, such that different user interfaces have different number of fields for entry according to the service request received and the client communication preference data; and
a control engine for performing, using [[a]] the processor, at least the following operations:
dynamically defining, according to a request type of the service request and a business rule associated with the service request, a communication memory area and a user interface memory area within a memory operably connected to the processor for processing the service request, when a data value for a target data field is allowed to be 
selecting at least one executable code module from a code module repository storing executable code modules, the selecting based on the business rule selected based on the service request;
executing the selected business rule based on the service request by executing the at least one executable code module selected from the code module repository;
storing, at the defined communication memory area, execution data relating to the execution of the selected business rule, wherein the control engine is configured to access the execution data during processing of the service request; and
generating at least a portion of the user interface for display at a client system based at least on data stored at the defined communication memory area, the user interface comprising a transaction interface including 
a financial transaction field, 
an amount-of-transaction field, 
a payee field, 
a payor field that identifies a payor with respect to a specific transaction, and 
a date field,
wherein the control engine is configured to concurrently process, using the processor, a plurality of service requests from computer systems of at least two clients.

	50.  (Currently Amended) The computer system of claim 30, wherein the interface and formatting engine is also configured to identify service-request data of services including automated clearing house services, check disbursements, cross-currency payment services, electronic payables, healthcare links for payers, order-to-pay services, payment fraud prevention services, prepaid cards, self-serve inquiries, resolution management, documentary collections, open account processing, purchase order management, trade document preparation, bank payment obligations, bank-to-bank reimbursements, standby letters of credit, cash consolidation, and financial investments in the one or more data fields of the service request.

	52.  (Currently Amended) The computer system of claim 30, wherein 
the interface and formatting engine identifies 
data of [[a]] the service request which defines 
the type of the service request, and
data required to fulfill the service request, 

 and 
the control engine generates at least a portion of the user interface displaying the data fields identified in the service request for display at the client system based at least on data stored at the defined communication memory area and based on the service request.

Reason for Allowance
7.	The prior art of record does not expressly teach or render obvious the claim features of 
	“identifying data to be captured related to a service in one or more data fields on a user interface to be generated for a service request, identifying extraneous data for the service request based on client communication preference data, and discarding extraneous data fields for the extraneous data on the user interface to be generated for the service request, and 
	dynamically providing the user interface based on the service request, such that different user interfaces have different number of fields for entry according to the service request received and the client communication preference data; and
a control engine for performing, using [[a]]the processor, at least the following operations:
dynamically defining, according to a request type of the service request and a business rule associated with the service request, a communication memory area and a user interface memory area within a memory operably connected to the processor for processing the service request, when a data value for a target data field is allowed to be entered for the dynamically defined 
as recited in independent claim 30.
The prior art of record does not expressly teach or render obvious the claim features of 
“identifying data to be captured related to a service in one or more data fields on a user interface to be generated for a service request, identifying extraneous data for 
dynamically providing the user interface based on the service request, such that different user interfaces have different number of fields for entry according to the service request received and the client communication preference data;
dynamically defining, according to a request type of the service request and a business rule associated with the service request, a communication memory area and a user interface memory area within a memory for processing the service request, when a data value for a target data field is allowed to be entered for the dynamically defined ”
as recited in independent claim 40.
The prior art of record does not expressly teach or render obvious the claim features of 
“identifying extraneous data for the service request based on client communication preference data, 
discarding extraneous data fields for the extraneous data on the user interface to be generated for the service request,
dynamically providing the user interface based on the service request, such that different user interfaces have different number of fields for entry according to the service request received and the client communication preference data; and
a control engine for performing, using [[a]] the processor, at least the following operations:
dynamically defining, according to a request type of the service request and a 
as recited in independent claim 49.

In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 30, 40 or 49.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192